Citation Nr: 0212120	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  98-13 768	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
lumbosacral strain from September 30, 1994 to June 13, 1996.

2.  Entitlement to an evaluation greater than 20 percent for 
lumbosacral strain from June 14, 1996 to September 8, 1997.

3.  Entitlement to an evaluation greater than 40 percent for 
lumbosacral strain from September 9, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1953 to August 1955.  

2.	The Board promulgated a decision on August 24, 2001, and 
the veteran appealed this decision to the Court of Appeals 
for Veterans Claims (Court).  

3.	On January 17, 2002 the Court vacated the Board's August 
24, 2001 decision and remanded the matter pursuant to 38 
U.S.C. § 7252(a).

4.	On August 28, 2002, prior to the Board's promulgation of 
a decision in accordance with the Court's remand, the Board 
received notification from the appellant, through his 
authorized representative, that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C. § 7105(b)(2), (d)(1), (d)(3) (2002); 38 C.F.R. 
§§ 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
C. P. RUSSELL
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





